


EXHIBIT 10.24

 

[Company Letterhead]

 

December 5, 2012

 

Michelle Dipp, M.D.

c/o OvaScience, Inc.

215 First Street, Suite 240

Cambridge, Massachusetts 02142

 

Dear Michelle:

 

It is my pleasure to confirm the terms of your continued employment with
OvaScience, Inc. (the “Company”).  On behalf of the Company, I set forth below
the terms of your employment, which have been approved by our Board of
Directors:

 

1.                                      Employment.  You will be employed to
serve as the Company’s President and Chief Executive Officer.  You shall report
to the Company’s Board of Directors (the “Board”) and shall perform the duties
of your position, with responsibility for all aspects of the Company’s business
and operations, and such other duties as reasonably may be assigned to you by
the Board.  You agree to devote your full business time and your reasonable
commercial efforts, business judgment, skill and knowledge to the advancement of
the business and interests of the Company and to the discharge of your duties
and responsibilities for the Company.  You agree to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company.

 

2.                                      Cash Compensation and Benefits.  You
will not be entitled, in connection with your services as the Company’s
President and Chief Executive Officer, to receive any cash compensation or to
participate in any employee benefit plans from time to time in effect for
employees of the Company, except in each case as otherwise determined by the
Board.

 

3.                                      Equity Awards.  The Company will grant
to you, effective upon execution of this letter by you and the Company, the
following equity awards:

 

(a)                                 An option to purchase 339,313 shares of the
Company’s common stock that will vest pursuant to the Company’s standard
employee vesting schedule, as set forth in the form of Stock Option Agreement
attached hereto as Exhibit A, with an exercise price per share equal to the fair
market value of the Company’s common stock as of the date of grant.  The stock
options granted pursuant to this Section 3(a) shall continue to vest for so long
as you remain the full-time Chief Executive Officer of the Company.  In the
event the Company terminates your employment as Chief Executive Officer for any
reason other than Cause (as defined below), or in the event you resign your
position as Chief Executive Officer for Good Reason (as defined below), the
unvested portion of such option that would have otherwise vested during the six
(6) month period following your termination shall vest upon such termination,
and at your election the vested portion of

 

--------------------------------------------------------------------------------


 

your option may be exercised at any time during such six (6) month period.  If
the Company terminates your employment at any time for Cause, or if you resign
your position as Chief Executive Officer at any time without Good Reason, no
portion of such stock option shall vest following the date of such termination
or resignation.

 

(b)                                 A restricted stock unit award representing
the right to receive 128,205 shares of the Company’s common stock upon
satisfaction of applicable time-based vesting conditions, as set forth in the
form of Restricted Stock Unit Agreement attached hereto as Exhibit B.

 

(c)                                  A restricted stock unit award representing
the right to receive 64,103 shares of the Company’s common stock upon
satisfaction of applicable vesting conditions, including performance criteria to
be determined by the Board (or a committee thereof), as set forth in the form of
Restricted Stock Unit Agreement attached hereto as Exhibit C.

 

All restricted stock units granted pursuant to this Section 3 shall continue to
vest for so long as you serve as the full-time Chief Executive Officer of the
Company.  In the case of the restricted stock units that do not vest based on
the satisfaction of performance criteria, in the event the Company terminates
your employment as Chief Executive Officer for any reason other than Cause (as
defined below), or in the event you resign your position as Chief Executive
Officer for Good Reason (as defined below), the unvested portion of such
restricted stock units that would have otherwise vested during the six (6) month
period following your termination shall vest upon such termination.  If the
Company terminates your employment at any time for Cause, or if you resign your
position as Chief Executive Officer at any time without Good Reason, no
restricted stock units shall vest following the date of such termination or
resignation.

 

Upon a Change of Control, as defined below, all unvested restricted stock units
granted pursuant to this Section 3 that do not vest based on satisfaction of
performance criteria, and the unvested portion of the stock option granted
pursuant to this Section 3, shall immediately vest.

 

Notwithstanding anything to the contrary contained herein, the Company’s
vesting-acceleration obligations contained herein will be conditioned upon your
execution and non-revocation of a reasonable release of claims (said release not
to include new or other contractual obligations of any kind and not to
extinguish any rights to indemnification or insurance coverage you might
possess) within 60 days following the date of termination, which provides for a
release of any and all claims that you have or might have against the Company.

 

You and the Company agree that, solely with respect to the equity granted
pursuant to Section 3 of this letter agreement, in the event it shall be
determined that any of the benefits received or to be received by you in
connection with a Change of Control or your termination of service would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code,
together with any interest or penalties imposed with respect to such excise tax
(the “Excise Tax”), then you shall be entitled to receive promptly from the
Company an additional lump sum cash payment (the “Gross-Up Payment”) in an
amount such that, after payment by you of all taxes related to such benefits,
including any income taxes and the Excise Tax imposed upon the Gross-Up Payment,
you retain an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon such benefits.  Any such Gross-Up Payment shall be made to you within sixty
(60) days following the date of a Change of Control, or if the amount of the
Gross-Up Payment

 

--------------------------------------------------------------------------------


 

is not determinable at such time or the Excise Tax is later imposed, not later
than 5 (five) days prior to the time that the Excise Tax is due.

 

4.                                      Vacation.  Up to four (4) weeks of
vacation may be taken at such times and intervals as are consistent with the
business needs of the Company, and otherwise shall be subject to the policies of
the Company, as in effect from time to time.

 

5.                                      Non-Competition, Non-Solicitation,
Non-Disclosure and Inventions Assignment.   It is understood and agreed that the
agreements previously entered into between you and the Company, including the
Non-Competition and Non-Solicitation Agreement and the Invention and
Non-Disclosure Agreement, will remain in full force and effect.

 

6.                                      Other Obligations.  You represent and
warrant that your signing of this letter and the performance of your obligations
hereunder will not breach or be in conflict with any other agreement to which
you are a party or are bound, and that you are not now subject to any covenants
against competition or similar covenants or any court order that could affect
the performance of your obligations hereunder.

 

7.                                      At-Will Employment.  This letter shall
not be construed as an agreement, either express or implied, to employ you for
any stated term.  Subject to the terms of Section 3 hereof, both the Company and
you remain free to end the employment relationship for any reason, at any time,
with or without cause or notice.  Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures, may
change from time to time, the “at-will” nature of your employment may only be
changed by a written agreement signed by you and an authorized representative of
the Company that expressly states the intention to modify the at-will nature of
your employment.

 

8.                                      Definitions.  For purposes of this
Agreement, the terms below shall have the following assigned meanings:

 

(a)                                 “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

 

(b)                                 “Cause.”  The following shall constitute
“Cause” for termination of employment:

 

(i)                                          Your willful failure to perform, or
gross negligence in the performance of, your material duties and
responsibilities to the Company and its Affiliates, which failure or negligence
is not remedied within thirty (30) days of written notice thereof;

 

(ii)                                       Your material breach of any material
provision of this Agreement or any other agreement with the Company or any of
its Affiliates, which breach is not remedied within thirty (30) days of written
notice thereof;

 

(iii)                                    Fraud, embezzlement or other dishonesty
with respect to the Company or any of its Affiliates, taken as a whole, which,
in the case of such other dishonesty, causes

 

--------------------------------------------------------------------------------


 

or could reasonably be expected to cause material harm to the Company or any of
its Affiliates, taken as a whole; or

 

(iv)                                   Your conviction of a felony.

 

(c)                                  “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), of securities of the Company representing
a majority or more of the combined voting power of the Company’s then
outstanding securities, other than in an acquisition of securities for
investment purposes pursuant to a bona fide financing of the Company; (ii) a
merger or consolidation of the Company with any other corporation in which the
holders of the voting securities of the Company prior to the merger or
consolidation do not own more than 50% of the total voting securities of the
surviving corporation; or (iii) the sale or disposition by the Company of all or
substantially all of the Company’s assets other than a sale or disposition of
assets to an Affiliate of the Company or a holder of securities of the Company;
notwithstanding the foregoing, no transaction or series of transactions shall
constitute a Change of Control unless such transaction or series of transactions
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).

 

(d)                                 “Good Reason” shall mean, without your
consent, the occurrence of any one or more of the following events, provided
(x) you have furnished written notice to the Company of the condition giving
rise to the claimed Good Reason no later than thirty (30) days following the
occurrence of such condition, (y) the Company has failed to remedy the condition
within thirty (30) days thereafter and (z) your employment with the Company
terminates within six months following the delivery of such notice:

 

(i)             a material diminution in the nature or scope of your
responsibilities, duties or authority, provided that in the absence of a Change
of Control neither (x) the Company’s failure to continue your appointment or
election as a director or officer of any of its Affiliates, nor (y) any
diminution in the nature or scope of your responsibilities, duties or authority
that is reasonably related to a diminution of the business of the Company or any
of its Affiliates shall constitute “Good Reason”;

 

(ii)          a failure of the Company to provide you equity awards in
accordance with Section 3 hereof after thirty (30) days’ notice during which the
Company does not cure such failure; or

 

(iii)       relocation of your office more than fifty (50) miles from the
location of the Company’s principal offices as of the date hereof.

 

9.                                      Miscellaneous.  This letter, together
with the Employee Non-Solicitation, Non-Competition, Confidential Information
and Inventions Assignment Agreement, sets forth the entire agreement between you
and the Company and replaces all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of
your employment.  If any portion or provision of this letter shall to any extent
be declared illegal or unenforceable by a

 

--------------------------------------------------------------------------------


 

court of competent jurisdiction, then the remainder of this letter, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this letter shall be valid and enforceable to
the fullest extent permitted by law.  This letter shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict-of-laws principles thereof.  All disputes arising
out of or related to this Agreement shall be resolved in the state or federal
courts of the Commonwealth of Massachusetts, to whose exclusive personal
jurisdiction the parties hereby consent.  You and the Company hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this letter
or the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me.

 

 

Sincerely,

 

 

 

 

 

By:

 

 

 

John Simon

 

 

Chair, Compensation Committee

 

The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc.  I am not relying on any representations other than those set
forth above.

 

 

 

 

Michelle Dipp, M.D.

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Stock Option Agreement

 

(See attached)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Restricted Stock Unit Agreement

 

(See attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Restricted Stock Unit Agreement

 

(See attached)

 

--------------------------------------------------------------------------------
